Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on July 12, 2022 has been received and made of record. In response to Non-Final Office Action mailed on April 13, 2022, claims 1, 10, 11, 14, and 15 are amended of which claims 1 and 11 are independent claims. Applicants cancelled dependent claims 3, 9, 13, 17, and 19 after the Non-Final Office Action. NO claim has been added. Therefore, claims 1, 2, 4-8, 10-12, 14-16, and 18 are pending for consideration.

Allowable Subject Matter


3. 	Claims 1, 2, 4-8, 10-12, 14-16 and 18 are allowed.


4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, a touch panel comprising: a first insulating layer, disposed between the metal lead and the transparent conductive layer lead, the first insulating layer comprises a lap portion having a width smaller than a width of the transparent conductive layer lead to expose a part of the transparent conductive layer lead, and a lap lead, lapped with the transparent conductive layer lead which is exposed, and connected to the lead end area. (figs.2a-2c, and related text of the Specification submitted on May 31, 2018)” with all other limitations cited in independent claims 1 and 11 respectively.

[CHOUNG et al.(US 2015/0220202 A1) teaches a touch panel (fig.1) , comprising: a base substrate(10, figs.1&2, Para-56), comprising a touch area(TA) and a lead end area(PA); a plurality of first electrodes(21 or 22, figs.1&2), disposed in the touch area(TA); a plurality of second electrodes(22 or 21), disposed in the touch area(TA), and intersected and insulated with the plurality of first electrodes(figs.1&2); a plurality of leads(23 or 24), electrically connected with the plurality of first electrodes(21 or 22) and the plurality of second electrodes(22 or 21) respectively, and connected to the lead end area, wherein the plurality of leads comprise a transparent conductive layer lead(layer 23p, fig.2, Para-62)].

[Lee et al.(US 2016/0209959 A1)teaches a touch sensitive display apparatus, wherein the [transparent] conductive layer lead(L2, fig.5) is electrically connected with a first electrode(E2-1, fig.5) farthest from the lead end area(hatch area. fig.5) among the plurality of first electrodes(E2-1 to E2-4) and/or a second electrode farthest from the lead end area among the plurality of second electrodes(fig.16)].

[LAI et al.(US 2013/0106746 A1) teaches a system for displaying image having touch panel farther comprises: a first insulating layer (104, fig.1C, Para-19), disposed between the metal lead(105b, fig. 3B, Para-24) and the transparent(Para-18) conductive layer lead(102a, fig.3B)].

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.

Claims 2, 4-8, 10, 12, 14-16, and 18 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692